DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on August 11, 2021 is acknowledged. Claims 1-4, 7-9, 16, 18, 20, 32, 34, 36-39, and 41-43 are pending in this application. Claim 1 has been amended. Claims 5-6, 10-15, 17, 19, 21-31, 33, 35, 40, and 44 have been cancelled.  All pending claims are under examination in this application.  

Information Disclosure Statement
Receipt of the Information Disclosure Statements filed on May 13, 2021 and August 11, 2021 is acknowledged. Signed copies are attached to this office action. 

Withdrawn Objections/Rejections
Claim Objections
The objection of claim 7 under 37 CFR 1.75 as being a substantial duplicate of claim 3 has been withdrawn in view of Applicants remark regarding “and” and “or”.  
Claim Rejections - 35 USC § 102
The rejection of claims 1-3, 7-9, 16, 20, 32, 34, 36-39, 41, and 43 under 35 U.S.C. 102(a)(1) as being anticipated by Qiuyun et al. (CN102406617A, machine translation) has been withdrawn in view of Applicant’s arguments regarding simethicone. 

Maintained and New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9, 16, 20, 32, 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation) in view of Brecevic et al. (Mechanism of antifoaming action of simethicone, Journal of Applied Toxicology, Vol 14, Issue 3, pg. 207-211; May/June 1994). 
Qiuyun discloses a dry suspension of Tecovirimat ST-246. In order to reduce the large amount of air bubbles generated when the ST-246 is added with water to prepare the suspension, the composition included a defoaming agent such as dimethyl silicone oil (dimethicol). The composition is additionally comprises silica gel. 
The ST-246 is discloses a monohydrate, which is polymorph form I.
The dry suspension additionally comprises a filler, such as lactose, xylitol, and mannitol. 
Regarding claims 2-3 and 7-8, the suspending agent is a water soluble suspending agent, such as sodium carboxylmethyl cellulose. 
Regarding claim 9, it is noted that generic lactose is lactose monohydrate. 
Regarding claim 16, the ST-246 is micronized.
Regarding claim 20, Qiuyun additionally discloses the dry suspension comprises: 
		25 parts St-246;

		6 parts sodium carboxymethyl cellulose;
		1.25 parts poloxamer (407); 
		3 parts fine powder silica;
		3 parts dimethyl silicone oil;
		0.25 parts aspartame; and 
		0.25 parts orange, thereby meeting the limitation of comprising one or more recited in the instant claim. 
Regarding claim 32, the average particle size of the ST-246 is less than 2 m. 
Regarding claims 34 and 36, the St-246 is solubilized in water and betacyclodextrin, and the pH is adjusted to 7.0. 
Regarding claim 38, ST-246 is used to treat vaccinia, monkeypox, camelpox, ratpox, and smallpox and other orthopox viruses. 
Regarding claim 39, each prepared dry suspension comprise 500 mg of ST-246. 
Qiuyun does not disclose the use of simethicone. 
Brecevic discloses simethicone is an antifoaming agent having a mechanism of action of liquid drainage followed by bridging of the liquid film by polydimethylsiloxane droplets, helped by hydrophobic silica particles leading to a rupture of the film surface and air escaping. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used simethicone in place of the individual components of dimethyl silicone oil and silica gel in order to achieve the same antifoaming properties disclosed. Based on the disclosure within the art, they are considered functional equivalents of each other. 

Claims 1-3, 7-9, 15-16, 18, 20, 32, 34, 36-37, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation) in view of Brecevic et al. (Mechanism of antifoaming action of simethicone, Journal of Applied Toxicology, Vol 14, Issue 3, pg. 207-211; May/June 1994) and Briquette (US 5,458,886). 
	The teachings of Qiuyun and Brecevic are discussed above. 
	The combination does not disclose the simethicone is in granular form. 
	Briquet discloses antifoam compositions made of free-flowing granular components comprising simethicone. 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have used granular simethicone since granular composition are free flowing and easily moldable. 
	 
Claims 1-4, 7-9, 16, 20, 32, 34, 36-39, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation) in view of Brecevic et al. (Mechanism of antifoaming action of simethicone, Journal of Applied Toxicology, Vol 14, Issue 3, pg. 207-211; May/June 1994) and Hamel et al. Formulations of Test Articles, Genetic Toxicology Testing, 2016). 
The teachings of Qiuyun and Brecevic are discussed above. 
	The combination does not disclose methylcellulose 400 Cps or methylcellulose 15 Cps. 
Hamel discloses methylcellulose is one of the most common suspending agents. A range of viscosities of suspending agents is available.  Methylcellulose 400 cP is 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention in order to obtain the cited benefits in the dry powder formulation of Qiuyun. 

Claims 1-3, 7-9, 16, 20, 32, 34, 36-39, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Qiuyun et al. (CN102406617A, machine translation)  in view of Brecevic et al. (Mechanism of antifoaming action of simethicone, Journal of Applied Toxicology, Vol 14, Issue 3, pg. 207-211; May/June 1994) and Stanley et al. (US 4,863,737). 
The teachings of Qiuyun and Brecevic are discussed above. 
The combination does not disclose geometric dilution. 
Stanley discloses the combination of dry powdered ingredients by geometric dilution.  That is the smallest ingredients by weight are first thoroughly mixed, then the next smallest ingredient or ingredients by weight equal to the weight of the previous ingredients is added and is thoroughly mixed with the existing mixture. This procedure is repeated until all of the components, including the desired therapeutic agents, are fully combined (column 5, lines 40-51). 
It would have been obvious to one of ordinary skill in the part prior to the effective filing date of the invention to have used geometric mixing in the preparation of the ST-246 dry powder formulation disclosed by Qiuyun in order to thoroughly mix the ingredients. The use of geometric dilution/mixing routinely used for the preparation of dry powder mixtures.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues:
*The present invention is made with polymorph form I. Conversely, only ST-246 polymorph form III is used in Qiuyun based on experimental data provided. 
Applicant has not provided the same experimental data for other polymorph forms for the Examiner to ascertain differences between the forms. Additionally, ST-246 is disclosed as the monohydrate form, which is polymorph form I. 
With respect to the USC 103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether the ST-246 polymorph forms within the composition differ and, if so, to what extent, from that of the discussed reference. Applicant has not provided evidence of the claimed polymorph form and that allegedly recited in the prior art.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Applicant did not provide any arguments regarding the additional secondary references. 

Conclusion
Due to the new grounds of rejection presented in this office action, this action is made Non-Final. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615